Citation Nr: 1733250	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In March 2010, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Acting VLJ who conducted the March 2010 videoconference hearing has since retired.  In June 2012, the RO sent a letter to the Veteran asking whether he wanted new Board hearing in conjunction with this appeal.  The Veteran subsequently responded that he would like a Travel Board hearing.  

In July 2012, the Board remanded the issue, directing the RO to schedule the Veteran for a Travel Board hearing before a VLJ in accordance with 38 C.F.R. §§ 19.75, 20.704 (2016).  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The July 2012 Board remand directed the RO to schedule the Veteran for a Travel Board hearing before a VLJ.  In June 2015, the Veteran's representative sent a letter to the RO informing them that the Veteran had yet to receive notice of a hearing date.  The Veteran's representative also requested that the RO schedule the Veteran for a videoconference hearing, rather than a Travel Board hearing.  This request was clearly reiterated in April 2017 and June 2017 letters.  To this date, the Veteran has still not been scheduled for a hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, particularly given the delays already noted, the RO should schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




